DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1, lines 3-7, and claim 7, lines 3-7, now recite a first and a second seating column distinct and separate from the first seating column, wherein a first seating surface is disposed upon the first seating column and a second seating surface is disposed upon the second seating column. Claims 6 and 12 recite “wherein the first seating surface and the second seating surface are joined to form a U-shaped continuous seating surface” in lines 1-2. The originally filed Specification does not provide support for an embodiment that includes both first and second columns where the columns are distinct and separate (the embodiments shown in Fig. 1-5 and 7-8) and a U-shaped continuous seating surface (the embodiment shown in Fig. 6).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 21, recites the limitation “a seating surface”. It is unclear whether this seating surface is the same as or different from the first seating surface and the second seating surface previously recited in lines 9-10. For examination purposes, “a seating surface” in line 21 is interpreted to claim a seating surface that includes the first and second seating surfaces recited in lines 9-10.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3181534).
Regarding claim 1, Davis discloses a shower bidet, comprising: 
a plastic device (15, col. 2, ll. 3-7) operable for a user to sit upon (col. 1, ll. 17-18), including: 
a first seating column (18) including a first interior vertical face (18b); 
a second seating column (17) distinct and separate from the first seating column and including a second interior vertical face (17b); 
a first seating surface (19) disposed atop the first seating column; 
a second seating surface (20) disposed atop the second seating column; and 
a bridge portion (15a, 15c) connecting the first seating column and the second seating column; and 
wherein the first seating surface and the first seating column are separated from the second seating surface and the second seating column such that a spray nozzle (25-26) may be disposed between the first seating column and the second seating column; and 
wherein the first interior vertical face and the second interior vertical face are configured to define a cavity (cavity between 17b and 18b) therebetween enabling water from the spray nozzle and waste in the water to fall between the first interior vertical face and the second interior vertical face.
Regarding claim 2, Davis discloses the bridge portion includes a shower spray nozzle attachment feature (27).
Regarding claim 5, Davis discloses the bridge portion includes a first bridge portion (portion of the bridge portion above line B-B); and wherein the plastic device further includes a second bridge portion (portion of the bridge portion below line B-B).
Regarding claim 7, Davis discloses a system for utilizing a shower bidet, comprising: 
a plastic device (15, col. 2, ll. 3-7) operable for a user to sit upon (col. 1, ll. 17-18), including: 
a first seating column (18) including a first interior vertical face (18b); 
a second seating column (17) distinct and separate from the first seating column and including a second interior vertical face (17b); 
a first seating surface (19) disposed atop the first seating column; 
a second seating surface (20) disposed atop the second seating column; and 
a bridge portion (15a, 15c) connecting the first seating column and the second seating column; and 
a shower spray nozzle (25-26) attached to the plastic device (25-26 are attached to the device 10), wherein the shower spray nozzle is operable to include a flow of water (col. 1, ll. 14-17); and 
wherein the first seating surface and the first seating column are separated from the second seating surface and the second seating column such that the shower spray nozzle may be disposed between the first seating column and the second seating column (25-26 is disposed between 17 and 18); 
wherein the shower bidet is operable to direct the flow of water upward from below the first seating surface and the second seating surface (water exits ports 26 below 19 and 20); and 
wherein the first interior vertical face and the second interior vertical face are configured to define a cavity (cavity between 17b and 18b) therebetween enabling water from the spray nozzle and waste in the water to fall between the first interior vertical face and the second interior vertical face.
Regarding claim 8, Davis discloses the bridge portion includes a shower spray nozzle attachment feature (27).
Regarding claim 11, Davis discloses the bridge portion includes a first bridge portion (portion of the bridge portion above line B-B); and wherein the plastic device further includes a second bridge portion (portion of the bridge portion below line B-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3181534) in view of Dickinson (US 20190350412).
Regarding claims 3 and 9, Davis discloses substantially all of the elements of the present invention as stated above in the rejection of claims 2 and 8 above.
However, Davis does not disclose the shower spray nozzle attachment features includes an arcuate profile spanning up to one hundred and eighty degrees as claimed.
Dickinson discloses a bidet and dispenser wherein the shower spray nozzle attachment feature (1214) includes an arcuate profile spanning up to one hundred and eighty degrees (1214 spans up to one hundred and eighty degrees).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davis, to include an arcuate profile as claimed, as taught by Dickinson, in order to permit the user to use a showerhead with a spray pattern of their choice with the shower bidet, and to prevent the showerhead from tilting (¶ 0080).
Regarding claim 13, as best understood, Davis discloses a method to utilize a shower bidet (the normal use of the device of Davis includes the claimed method steps below), comprising: 
placing the shower bidet in a location (12) including one of over a shower drain or in an area such that water draining under the shower bidet has a direct path to the shower drain (10 is placed within a bathtub, 12), wherein the shower bidet includes: 
a plastic device (15, col. 2, ll. 3-7) operable for a user to sit upon (col. 1, ll. 17-18), including: 
a first seating column (18) including a first interior vertical face (18b); 
a second seating column (17) distinct and separate from the first seating column and including a second interior vertical face (17b); 
a first seating surface (19) disposed atop the first seating column; 
a second seating surface (20) disposed atop the second seating column; and 
a bridge portion (15a, 15c) connecting the first seating column and the second seating column, wherein the first seating surface and the first seating column are separated from the second seating surface and the second seating column such that a spray nozzle (25-26) may be disposed between the first seating column and the second seating column and wherein the first interior vertical face and the second interior vertical face are configured to define a cavity (cavity between 17b and 18b) therebetween enabling water from the spray nozzle and waste in the water to fall between the first interior vertical face and the second interior vertical face; 
providing the shower spray nozzle attached to a flexible water supply hose (28) to the shower bidet, wherein the spray nozzle oriented to enable a spray of water in an upward direction (via ports 26) under a seating surface (19-20) of the shower bidet; and 
activating a water flow through the shower spray nozzle (col. 1, ll. 14-17).
However, Davis does not disclose the step of affixing the shower spray nozzle to the shower bidet as claimed.
Dickinson discloses a bidet and dispenser including affixing the shower spray nozzle (1160) attached to a flexible water supply hose (1164) to the shower bidet, wherein the spray nozzle oriented to enable a spray of water in an upward direction under a seating surface (surface of 1102) of the shower bidet.
It would have been obvious to one of ordinary skill in the art to have modified the system of Davis, to include the step of affixing the shower spray nozzle as claimed, as taught by Dickinson, in order to permit the user to use a showerhead with a spray pattern of their choice with the shower bidet.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3181534) in view of Maleki (US 20130326803).
Regarding claims 4 and 10, Davis discloses substantially all of the elements of the present invention as stated above in the rejections of claims 2 and 8.
However, Davis does not disclose an arcuate profile spanning more than one hundred and eighty degrees as claimed.
Maleki discloses a personal cleansing apparatus wherein the shower spray nozzle attachment feature (60) includes an arcuate profile (profile of 60) spanning more than one hundred and eighty degrees (the profile of 60 spans more than one hundred and eighty degrees).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davis, to include an arcuate profile as claimed, as taught by Maleki, in order to permit the user to use a showerhead with a spray pattern of their choice with the shower bidet, and to provide a friction fit engagement to secure the spray housing (¶ 0032).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3181534) in view of Warnick (US 3528112).
Regarding claims 6 and 12, Davis discloses substantially all of the elements of the present invention as stated above in the rejection of claims 1 and 7.
However, Davis does not disclose the first and second seating surfaces form a U-shaped continuous seating surface as claimed. 
Warnick discloses a combined bathtub seat and spray head assembly wherein the first seating surface (left half of the surface of 28) and the second seating surface (right half of the surface of 28) are joined to form a U-shaped continuous seating surface (28).
It would have been obvious to one of ordinary skill in the art to have modified the system of Davis, to include the first and second seating surfaces to form a U-shaped continuous seating surface as claimed, as taught by Warnick, since it was known in the art to use a U-shaped seating surface to hygienically reduce contact with genitalia when in use.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754